DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on 10/1/2019.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stanley Jelic on 12/14/2021.

The application has been amended as follows: 
Claim 3 has been amended to recite:
The method of claim 2, wherein the detecting, using the acoustic receiver, at least one thermoacoustic multi-polar signal generated in response to the RF energy, comprises using  at least one thermoacoustic transducer array or at least one ultrasound transducer array .

Reasons for Allowance
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Cho et al. (US 9,888,880, of record, hereinafter “Cho”), is determined to be the closest prior art. 
Regarding claim 1, Cho teaches a method for determining a material type of an object of interest (identifying fat content in a region of interest, col. 1, lines 61 - 65), the method comprising:
directing, using a radio frequency (RF) source (RF source 28, col. 4, lines 23 - 30 and element 28 of fig. 1), RF energy into a region of interest, the region of interest comprising the object of interest, a known reference and a boundary between the object of interest and the known reference (“the region of interest has an object of interest, a reference, and a boundary area with one or more boundary locations between the object of interest and the reference,” col. 1, lines 61 - 65; RF source 28 “to generate short pulses of RF electromagnetic radiation that are directed into the region of interest,” col. 4, lines 23 - 30 and element 28 of fig. 1); 
detecting, using an acoustic receiver, at least one thermoacoustic multi-polar signal generated in response to the RF energy (“receiving a plurality of thermoacoustic bipolar signals from the one or more boundary locations, wherein the thermoacoustic bipolar signals are induced by the energy signal,” col. 1, line 61 - col. 2, line 5; “energy delivered to the tissue induces acoustic pressure waves that are detected by the thermoacoustic imaging system 26 using one or more … ultrasound transducer arrays 25,” col. 4, lines 2 and elements 24 - 25 of fig. 1); 
correlating, by one or more processors (computing device 22, fig. 1), the at least one thermoacoustic multi-polar signal to a correction factor to generate a corrected thermoacoustic signal (“correlate the thermoacoustic bipolar signal at each boundary to the electric field strength at each respective boundary to generate a corrected thermoacoustic bipolar signal for each respective boundary,” col. 12, lines 10 - 26 and step 1504 of fig. 15).

However, although Cho uses a correction factor to generate a corrected thermoacoustic signal, the correction factor of Cho is not a “transmitted power correction factor,” but is instead an estimated electric field strength at each respective boundary (col. 12, lines 10 - 26).  

Further, no other prior art of record, either alone or in combination, teaches or reasonably suggests the specific details of the claimed ‘correlating’ and ‘determining’ steps that Cho fails to show. 
Claims 11 and 20 require features substantially similar to the ‘correlating’ and ‘determining’ steps claim 1, and are therefore determined to be allowable over the prior art for similar reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793